                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS G. MCGINNIS,                                Case No. 20-cv-01695-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                   9             v.                                         TO AMEND
                                  10     RON DAVIS, et al.,                                 Re: Dkt. Nos. 1, 4
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Marcus McGinnis, an inmate at San Quentin State Prison, filed this pro se civil rights action

                                  14   under 42 U.S.C. § 1983. His complaint is now before the court for review under 28 U.S.C. § 1915A.

                                  15   His request for appointment of counsel also is now before the court for consideration.

                                  16

                                  17                                            BACKGROUND

                                  18          The complaint alleges the following:

                                  19          McGinnis arrived with a toothache when he entered San Quentin State Prison on June 6,

                                  20   2019 to begin serving a prison sentence. He contends that defendants were slow to respond, and

                                  21   sometimes nonresponsive, to his complaints of pain. He also contends that defendants provided

                                  22   inadequate treatment for the abscessed tooth, the dry socket that developed after the tooth was

                                  23   extracted, and the infection(s) that developed thereafter.

                                  24          Upon arrival at San Quentin, he was given an initial health screening by Rosemary Gladden,

                                  25   R.N. McGinnis told nurse Gladden that he had a toothache for which he had been treated at the

                                  26   Napa jail and for which he urgently needed to see someone in the dental department.

                                  27          McGinnis submitted a health care services request form on June 10 asking to be seen for the

                                  28   dental pain. He was prescribed ibuprofen; even though he took more than prescribed, the ibuprofen
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 2 of 8




                                   1   was not effective for his dental pain.

                                   2          On June 13, dentist Dr. Jones did a dental screening and considered McGinnis’ toothache

                                   3   complaint. X-rays were done. Dr. Jones showed McGinnis the small abscess at the base of the root

                                   4   of the tooth that was visible on the x-ray, said he would be able to save the tooth if McGinnis was

                                   5   not a reception-center inmate but the only option for McGinnis (as a reception center inmate) was

                                   6   to extract the infected tooth. Dr. Jones stated that an appointment would be scheduled but did not

                                   7   prescribe antibiotics or pain medication.

                                   8          On June 18, McGinnis submitted another health care services request for his increasing

                                   9   dental pain that was not resolved with ibuprofen.

                                  10          On June 20, Dr. Jones extracted the tooth. According to Dr. Jones, there were signs of

                                  11   infection and a small abscess at the root of the tooth. After the extraction, Dr. Jones voiced a concern

                                  12   that the extraction site was not bleeding and stated that blood is needed to create a blood clot to
Northern District of California
 United States District Court




                                  13   prevent dry socket. Dr. Jones put a piece of gauze in McGinnis’ mouth, told him to bite down on

                                  14   the gauze, and sent him back to his housing unit; Dr. Jones did not prescribe antibiotics or pain

                                  15   medication. Thereafter, problems developed.

                                  16          After the Novocain wore off several hours later, McGinnis was in “unbearable pain.” Docket

                                  17   No. 1 at 9. At 6:00 p.m., he went “man down” (prison parlance meaning that he requested

                                  18   emergency medical treatment). Id. He was taken to the T.T.A., which functions as the prison

                                  19   emergency room, where the registered nurse on duty called the on-call doctor, who ordered Tylenol.

                                  20   McGinnis was sent back to the housing unit, where he remained bedridden for two days due to pain.

                                  21          On three or four occasions on June 22, McGinnis went “man down” and was taken to the

                                  22   T.T.A. The registered nurse called an on-call doctor who ordered 2 tabs Tylenol # 3 for the pain at

                                  23   the first visit and ordered Tylenol #3 and amoxicillin at the second visit.     He also was seen by a

                                  24   dentist who diagnosed McGinnis – who by then had “unbearable pain” and increasing swelling in

                                  25   his jaw – as having dry socket. That day, McGinnis told staff that the Tylenol # 3 was ineffective.

                                  26          On June 23, McGinnis submitted a health care services request form for “gross swelling”

                                  27   and ”ext[reme] unbearable pain.” Id. at 10. He went “man down” again later that day and was taken

                                  28   to the T.T.A. where he encountered Pierre Salonga, R.N., who refused to treat [him], “stating there
                                                                                           2
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 3 of 8




                                   1   is no sign of swelling” and no pain because pain medications had been provided. Id.at 11. At the

                                   2   time, McGinnis’ main complaint was unbearable pain and gross swelling of the neck and jaw.

                                   3          On June 24, Dr. Eiffert saw McGinnis in the T.T.A., discontinued the Tylenol # 3, and

                                   4   ordered ketorolac. Like the other pain medications, this medicine was not effective to treat the pain.

                                   5          On June 26, dentist Dr. Jones saw McGinnis again. Dr. Jones discontinued the pain

                                   6   medications as unnecessary and admitted McGinnis probably had dry socket. Although McGinnis

                                   7   pleaded for Dr. Jones to reconsider the pain medications, he refused. Although McGinnis told Dr.

                                   8   Jones of a previous abscess that was treated successfully with penicillin, Dr. Jones ordered

                                   9   clindamycin. McGinnis said he was going to file an administrative appeal; this displeased Dr. Jones,

                                  10   who sent McGinnis back to his housing unit. When a dental assistant told the dentist that McGinnis

                                  11   should not leave because his blood pressure was too high, Dr. Jones said it was elevated because of

                                  12   the ibuprofen (even though McGinnis was not taking ibuprofen at this time). The dental assistant
Northern District of California
 United States District Court




                                  13   took McGinnis to the T.T.A., where a doctor ordered a ketorolac injection for pain.

                                  14          On June 28, McGinnis complained of extreme swelling and pain. He was taken to the T.T.

                                  15   A. and then sent to the emergency room at Marin General Hospital, where a CT-scan was done and

                                  16   he was given Norco and Demerol for the pain. The CT-scan showed a submandibular abscess. I.V.

                                  17   clindamycin was ordered and McGinnis was sent back to San Quentin. The next day, he again went

                                  18   “man down” and received no new treatment.

                                  19          On June 30, he went “man down” again because of extreme pain and breathing difficulties

                                  20   due to the swelling. He was taken to the emergency room at Marin General Hospital, where he

                                  21   received emergency surgery, pain medications, blood tests and another CT-scan. A drain tube was

                                  22   placed in his neck to drain the abscess. He was returned to the prison the next day, where he was

                                  23   held in T.T.A. until seen by the dental department. A doctor ordered a liquid diet for a week due to

                                  24   McGinnis’ inability to eat normally.

                                  25          McGinnis was seen by Dr. Luque, an outside oral surgeon, on July 2, who decided to leave

                                  26   the drain in place until July 8. When McGinnis returned to San Quentin, a doctor told him the

                                  27   infection had migrated to the bloodstream and ordered ceftriaxone injections for several days. On

                                  28   July 8, Dr. Luque removed the drain tube from McGinnis’ neck.
                                                                                         3
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 4 of 8




                                   1          The next day, McGinnis saw Dr. Jones and told him of possible infection due to the presence

                                   2   of pus at the extraction site. Dr. Jones refused to look at or treat the problem and told him to return

                                   3   to the medical department or Dr. Luque for treatment.

                                   4          McGinnis was seen several times by health care providers over the next several weeks for

                                   5   the still-draining wound that had not fully healed. Eventually, on August 23, he was sent to the San

                                   6   Joaquin Hospital, where a CT-scan was taken that the doctor stated showed no abscess but that the

                                   7   doctor could not rule out osteomyelitis, a bone infection.

                                   8          At the beginning of October, swelling suddenly returned and a doctor or dentist sent him to

                                   9   Dr. Luque. Dr. Luque ordered a CT-scan and diagnosed osteomyelitis of the jawbone that needed

                                  10   surgery. Dr. Luque performed the surgery to remove the infected bone at an outside hospital on

                                  11   October 15, and ordered six weeks of I.V. antibiotics through a P.I.C. line that was placed in

                                  12   McGinnis’ arm. The antibiotics were completed and the P.I.C. line was removed on November 27.
Northern District of California
 United States District Court




                                  13          Dentist Dr. Cerecedes “failed to properly investigate and take proper actions to discipline

                                  14   those involved or intervene with adequate medical treatment” in response to McGinnis’ inmate

                                  15   appeals. Id. at 17. Dentists Dr. Cerecedes, Clark, and Mettu, and registered nurses Rosemary

                                  16   Gladden and Pierre Salonga knew or should have known that McGinnis was suffering from a serious

                                  17   medical need when they examined him on unstated dates yet failed to intervene and allowed the

                                  18   inadequate treatment to continue.       Id. at 17, 21.       Prison warden Ron Davis and CDCR

                                  19   Director/Commissioner Connie Gipson failed to adequately supervise the health care personnel at

                                  20   the prison, Id. at 18, 23.

                                  21

                                  22                                              DISCUSSION

                                  23          A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  24   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  25   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                  26   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  27   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2).

                                  28   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,
                                                                                         4
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 5 of 8




                                   1   699 (9th Cir. 1990).

                                   2             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   3   right secured by the Constitution or laws of the United States was violated and (2) that the violation

                                   4   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                   5   (1988).

                                   6             Deliberate indifference to a prisoner’s serious medical needs violates the Eighth

                                   7   Amendment’s prohibition of cruel and unusual punishment. See Toguchi v. Chung, 391 F.3d 1051,

                                   8   1057 (9th Cir. 2004). To establish an Eighth Amendment claim based on inadequate medical care,

                                   9   a prisoner-plaintiff must show: (1) a serious medical need, and (2) deliberate indifference thereto by

                                  10   a defendant. Deliberate indifference may be demonstrated when prison officials deny, delay or

                                  11   intentionally interfere with medical treatment, or it may be inferred from the way in which prison

                                  12   officials provide medical care. See McGuckin v. Smith, 974 F.2d 1050, 1062 (9th Cir. 1992),
Northern District of California
 United States District Court




                                  13   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en

                                  14   banc). Medical needs include dental care needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th

                                  15   Cir. 1989).

                                  16             Liberally construed, the complaint states a claim against defendants Dr. Earl Jones and nurse

                                  17   Salonga for deliberate indifference to McGinnis’ dental/medical needs. Dr. Jones allegedly failed

                                  18   to adequately treat the tooth pain and infection(s) during the relevant time. Nurse Salonga allegedly

                                  19   refused to treat McGinnis on June 24. Had McGinnis listed only these two defendants, the court

                                  20   would be ordering service of process today. An amended complaint is necessary because he has not

                                  21   included adequate allegations against the six other named defendants, i.e., warden Davis, CDCR

                                  22   Director Gipson, Dr. Cerecedes, Dr. Clark, Dr. Mettu, and nurse Gladden.

                                  23             A claim is not stated against warden Davis and CDCR Director Gipson, whose alleged

                                  24   misdeeds consisted of failing to adequately supervise the health care personnel at San Quentin.

                                  25   There is no respondeat superior liability under § 1983, i.e. no liability under the theory that one is

                                  26   responsible for the actions or omissions of another, such as an employee. See Board of Cty. Comm'rs.

                                  27   of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139,

                                  28   1144 (9th Cir. 2012). These defendants do not have liability based on the fact that they are in charge
                                                                                           5
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 6 of 8




                                   1   of the prison, correctional system, or alleged wrongdoer. A supervisor may be liable under § 1983

                                   2   upon a showing of (1) personal involvement in the constitutional deprivation or (2) a sufficient

                                   3   causal connection between the supervisor's wrongful conduct and the constitutional violation. See

                                   4   Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). McGinnis’ generalized allegations that they

                                   5   failed to supervise is inadequate to hold either of them liable.

                                   6           A claim is not stated against Dr. Cerecedes, Dr. Clark, and Dr. Mettu. The complaint does

                                   7   not allege any particulars about these dentists’ actions and alleges only generally that they examined

                                   8   him in “on numerous occasions.” Docket No. 1 at 17. The complaint does not identify the dates on

                                   9   which any of these people saw him, does not describe what each of these people did wrong, and the

                                  10   160+ pages of attachments to the complaint do not include treatment records from these dentists.

                                  11          One attachment to the complaint shows that Dr. Cerecedes signed an institutional-level

                                  12   response to an inmate appeal on September 4, 2019, by which time the dental/medical problem had
Northern District of California
 United States District Court




                                  13   been addressed. A claim is not stated against Dr. Cerecedes based on her response to McGinnis’

                                  14   inmate appeal. There is no federal constitutional right to a prison or jail administrative appeal or

                                  15   grievance system for California inmates. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);

                                  16   see also Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Antonelli v. Sheahan, 81 F.3d 1422,

                                  17   1430 (7th Cir. 1996). An incorrect decision on a grievance or an administrative appeal or failure to

                                  18   handle it in a particular way therefore does not amount to a violation of his right to due process. The

                                  19   claim regarding the handling of the inmate appeal therefore is dismissed without leave to amend.

                                  20          A claim is not stated against nurse Gladden. She allegedly did the initial health care

                                  21   screening on June 6 and learned of McGinnis’ request to be seen by the dental department due to

                                  22   tooth pain. According to her notes, she told McGinnis the procedure to request dental and medical

                                  23   care. Docket No. 1-4 at 2. McGinnis followed that procedure and submitted a health care request

                                  24   form on June 10, received pain medication (ibuprofen), was seen by a nurse on June 12, and was

                                  25   seen by a dentist on June 13. Having given the inmate instructions on how to request medical and

                                  26   dental care (which he followed four days later), it does not appear that this brief delay in McGinnis

                                  27   seeing a dentist reflects deliberate indifference by nurse Gladden.

                                  28
                                                                                          6
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 7 of 8




                                   1          Leave to amend is granted so that McGinnis may attempt to state a claim against warden

                                   2   Davis, CDCR Director Gipson, Dr. Cerecedes, Dr. Clark, Dr. Mettu, and nurse Gladden. In his

                                   3   amended complaint, he must link defendants to his claims by alleging facts showing the basis for

                                   4   liability for each individual defendant.     He should not refer to them as a group (e.g., “the

                                   5   defendants”); rather, he should identify each involved defendant by name and link each of them to

                                   6   his claim by explaining what each defendant did or failed to do that caused a violation of his

                                   7   constitutional rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (liability may be

                                   8   imposed on individual defendant under § 1983 only if plaintiff can show that defendant proximately

                                   9   caused deprivation of federally protected right). A supervisor may be liable under § 1983 upon a

                                  10   showing of (1) personal involvement in the constitutional deprivation or (2) a sufficient causal

                                  11   connection between the supervisor's wrongful conduct and the constitutional violation. See Starr v.

                                  12   Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).
Northern District of California
 United States District Court




                                  13          Finally, McGinnis has moved for appointment of counsel to represent him in this action. A

                                  14   district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an

                                  15   indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328,

                                  16   1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on the merits

                                  17   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

                                  18   issues involved. See id. Neither of these factors is dispositive and both must be viewed together

                                  19   before deciding on a request for counsel under § 1915(e)(1). Exceptional circumstances are not

                                  20   present. There appears to be at most a modest likelihood of success on the merits of the Eighth

                                  21   Amendment claim that requires a defendant to act with the mental state of deliberate indifference,

                                  22   given the records showing that McGinnis received various pain medications, antibiotics,

                                  23   examinations by health care providers in prison, referrals to an outside oral surgeon, and trips to

                                  24   outside hospitals during the relevant time. Additionally, McGinnis has been able to adequately

                                  25   articulate his claim pro se. The motion for appointment of counsel is DENIED. Docket No. 4.

                                  26
                                  27

                                  28
                                                                                          7
                                            Case 3:20-cv-01695-SI Document 10 Filed 07/17/20 Page 8 of 8




                                   1                                            CONCLUSION

                                   2          The complaint is dismissed with leave to amend. Plaintiff must file an amended complaint

                                   3   that complies with the directions in this order no later than September 4, 2020, and must include

                                   4   the caption and civil case number used in this order and the words AMENDED COMPLAINT on

                                   5   the first page. Plaintiff is cautioned that his amended complaint must be a complete statement of

                                   6   his claims. See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc) (“For claims

                                   7   dismissed with prejudice and without leave to amend, we will not require that they be repled in a

                                   8   subsequent amended complaint to preserve them for appeal. But for any claims voluntarily

                                   9   dismissed, we will consider those claims to be waived if not repled.”) If plaintiff does not file an

                                  10   amended complaint, all defendants other than Dr. Jones and nurse Salonga will be dismissed and

                                  11   the action will go forward against those two defendants with the complaint being the operative

                                  12   pleading.
Northern District of California
 United States District Court




                                  13          The motion for appointment of counsel is DENIED. Docket No. 4.

                                  14          IT IS SO ORDERED.

                                  15   Dated: July 17, 2020

                                  16                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
